Title: To James Madison from Stephen Cathalan Jr., 22 September 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


22 September 1804, Marseilles. “My Caracter in public, & private Capacity has been injured by one named Wm. Baker of Boston, who from Leghorn has sailed for Baltimore, & I find myself in the necessity to trouble you with the letter in original that he addressed me, from that place on the 28th. July last, which I have the honor to enclose you quoted No. 1.—& I Adress you my vindication against it No. 2.
No. 3. a Copy of my letter to Captn. John Burchmore of Salem dated Novr. 14. 1803.
No. 4 an original letter from J. Barnes Esqr. of the 15th April 1803. to me while in this Place on his way to Paris with his vice-Consul Mr. Newton.
No. 5. a Copy of a Correspondance, between Wm. Willis, Ogden Schwartz & Co., & me with a Translated Copy of Mr. Faurrat Merchant of this Place’s, Precise for the Concernd of the Ship Pomona, under Thomas Lewis Master.
“Though the whole is all together too voluminous, I think proper to address you all the vouchers in favor of my vindication, to give you a proof that in all occasions that I might be thus Calumniated, I will be ready, to give such proofs on my Support against my Ennemies, if my Behaviour is happily aproved by you, Sir, & by the most Honble. President of the United States, to whom I beg you to make a rappor⟨t⟩ of what has occurred to me, in this instance, I hop⟨e⟩ from your Justice you will Cause a Satisfactory & public reparation to be made in my Behalf.”
Adds in a postscript: “I have the Honor to enclose you a Packet to your address which I have received from Tunis, under my Cover, without letter for me.
“There is news in Town, but not any Official Accounts, by which it is reported via Tunis that Commore. Preble with his Squadron, Bombards &c. was Bombarding Tripoly, that the Minister of the Bay had been Wounded, three of his gun Boats taken by the Americans, who had sent back the sick & wounded & kept as prisoners 56. Tripolians, that the Bay had desired the French Agent to make use of his mediation for treating of the peace, with Commodore Preble at moderate Terms, but that Commodore Preble had answered, it was than too late, & that he would not pay any thing. However it was hoped a peace & a Ramsom might take place, he paying about $40.000. he had at first offered.
“No letters direct from Tripoly, & therefore I can’t Answer for the truth of this rapport.
“Your Official letter of the 2d. June last reached me, via Gibralter on the 16h. last August.”
